310 A.2d 128 (1973)
F. I. Du PONT, GLORE FORGAN & COMPANY, Defendant Below, Appellant,
v.
Mariana Du Pont SILLIMAN, Plaintiff Below, Appellee,
Edmund Du Pont, Defendant.
Supreme Court of Delaware.
September 6, 1973.
Januar D. Bove, Jr. and Arthur G. Connolly, Jr., of Connolly, Bove & Lodge, Wilmington, and Peter Gruenberger, James W. Quinn and Robert Weiner of Weil, Gotshal & Manges, New York City, for defendant below, appellant.
Henry N. Herndon, Jr. and Edward M. McNally, of Morris, James, Hitchens & Williams, Wilmington, for plaintiff below, appellee.
Before HERRMANN, C. J., and CAREY and DUFFY, JJ.
*129 PER CURIAM:
For the reasons stated in the careful opinion below (Del.Super., 302 A.2d 327), we agree that the plaintiff may maintain this action against F. I. duPont, Glore Forgan & Company, a limited partnership, in its common name as a partnership entity, without joinder of individual partners.
It is to be noted that any doubt as to the meaning of 10 Del.C. § 3904 in this regard has now been removed by the July 1, 1973 amendment thereto, ___ Del.L.Ch. ___.[*]
The judgment below is affirmed.
NOTES
[*]  10 Del.C. § 3904, as amended, provides:

"§ 3904. Suits and Judgments by and Against Unincorporated Associations
"An unincorporated association of persons, including a partnership, using a common name may sue and be sued in such common name and a judgment recovered therein shall be a lien like other judgments, and may be executed upon by levy, seizure and sale of the personal and real estate of such association, and also that of the persons composing such association in the same manner with respect to them as if they had been made parties defendant by their individual names. Satisfaction thereof may also be obtained by attachment process."